UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-5273-1 Sterling Bancorp (Exact name of registrant as specified in its charter) New York 13-2565216 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification) 650 Fifth Avenue, New York, N.Y. 10019-6108 (Address of principal executive offices) (Zip Code) 212-757-3300 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (17 CFR § 232.405) during the preceding 12 months(or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No As of October 31, 2012 there were 30,955,796 shares of common stock, $1.00 par value, outstanding. STERLING BANCORP PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Financial Statements (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview 41 Income Statement Analysis 42 Balance Sheet Analysis 46 Capital 53 Recently Issued Accounting Pronouncements 55 Cautionary Statement Regarding Forward-Looking Statements 55 Average Balance Sheets 56 Rate/Volume Analysis 58 Regulatory Capital and Ratios 60 Item 3. Quantitative and Qualitative Disclosures About Market Risk Asset/Liability Management 61 Information Available on Our Web Site 63 Interest Rate Sensitivity 64 Item 4. Controls and Procedures 65 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 65 Item 6. Exhibits 66 SIGNATURES 67 EXHIBITS INDEX Exhibit 11
